Citation Nr: 0513712	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  02-20 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to March 30, 2001 for 
the award of a 100 percent disability rating for anxiety 
neurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 decision by the RO.  This case was 
previously before the Board in June 2004, when it was 
remanded for additional development.

In October 2004, while the case was in remand status, the 
veteran's representative advanced argument to the effect that 
the Board had never taken action on a November 2003 motion 
for reconsideration of a December 1996 Board decision.  In 
this regard, the Board notes that the claims file contains a 
February 2004 decision denying the motion.  No further action 
on that matter is necessary.

For the reasons set forth below, this appeal is again being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that this duty applies to claims for earlier effective date.  
See Huston v. Principi, 17 Vet. App. 195, 202-03 (2003).

When this case was remanded in June 2004, the Board 
requested, among other things, that efforts be undertaken to 
ensure that all notification and development actions required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A were fully complied 
with and satisfied.  Unfortunately, the requested development 
has not been properly completed.  Specifically, although the 
veteran and his representative were furnished a VCAA notice 
letter in June 2004, the letter contained only a quotation 
from 38 U.S.C. § 5110(a), which could lead to the erroneous 
conclusion that the effective date of an award based on a 
claim for increased compensation can never be earlier than 
the date of receipt of the claim.  This needs to be corrected 
by providing the veteran information concerning 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), which provide an 
exception to the general rule quoted in the June 2004 letter.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Evidence added to the veteran's claims file since the time of 
the Board's remand indicates that he has applied for 
disability benefits from the Social Security Administration 
(SSA).  The evidence underlying that application could be 
germane to his claim for an earlier effective date, and 
should be procured.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. 
§ 3.159(c)(2), (3). 

Resolution of the veteran's appeal may depend, in part, on 
whether particular communications of record can properly be 
construed as timely notices of disagreement (NOD) with 
respect to rating decisions that have been entered in the 
past.  Thus far, he has not been provided with a statement of 
the case (SOC) or supplemental SOC (SSOC) that contains a 
summary of the regulations that apply to such determinations.  
See 38 C.F.R. § 19.29.  This should also be corrected.

Finally, the Board notes that the RO prepared an SSOC in 
December 2004, and transferred the veteran's appeal to the 
Board in January 2005.  Later, in February 2005, the Board 
received a large packet of evidence from the RO/AMC pursuant 
to 38 C.F.R. § 19.37(b).  Some of the evidence received is 
new, in that it was not of record at the time of the December 
2004 SSOC.  Moreover, it appears that a few of the new 
records are arguably "pertinent" to the veteran's appeal, 
inasmuch as some of the evidence contains references to his 
"nerve problems" and findings pertaining to his mental 
status relating to the period prior to March 30, 2001.  On 
remand, the agency of original jurisdiction will have an 
opportunity to consider this evidence when it re-adjudicates 
his claim.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Issue the veteran a new VCAA notice 
letter relative to the issue on appeal.  
Include language from 38 U.S.C.A. 
§ 5110(b)(2) and/or 38 C.F.R. § 3.400(o)(2) 
to the effect that the general rule with 
respect to the effective date for an award of 
increased compensation is that the effective 
date of such an award shall not be earlier 
than the date of receipt of the application 
therefor; provided, however, that if the 
evidence demonstrates a factually 
ascertainable increase in disability, and a 
claim for increase is thereafter received 
within one year, the effective date of the 
award shall be the earliest date as of which 
it is ascertainable that the increase 
occurred.

2.  Ask the SSA to provide copies of any 
records pertaining to the veteran's 
application(s) for SSA disability benefits, 
to include any medical records considered in 
connection with his application(s).  The 
materials obtained should be associated with 
the claims file.

3.  Thereafter, take adjudicatory action on 
the veteran's claim, including consideration 
of the additional evidence associated with 
the veteran's claims folder after the 
issuance of the SSOC in December 2004.  If 
the benefit sought is denied, provide an SSOC 
to the veteran and his representative.  The 
SSOC should contain, among other things, a 
citation to, and summary of, 38 C.F.R. 
§§ 20.201 and 20.302(a).  It should also 
contain a discussion of evidence received 
since the last SSOC was prepared in December 
2004.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).


